624 So. 2d 855 (1993)
Beatrice Baker CHANDLER, Appellant,
v.
Gordon W. CHANDLER, Appellee.
No. 92-2748.
District Court of Appeal of Florida, Fourth District.
October 6, 1993.
*856 Joseph S. Karp of Joseph S. Karp, P.A., West Palm Beach, for appellant.
Bruce G. Greer of Altman and Greer, Lake Worth, for appellee.
PER CURIAM.
We affirm all issues except as to attorney's fees. The trial court failed to award the wife her full attorney's fees even though the husband's financial picture was superior to the wife's. While their income was similar, the husband's non-marital assets vastly exceeded those of the wife and may be taken into consideration when establishing ability to pay attorney's fees.
DELL, C.J., and STONE and WARNER, JJ., concur.